The conduct of a defendant before, during the time of, and after the commission of a crime, may be considered by the jury in establishing his intention and his participation, to determine whether or not such intention and conduct were sufficient corroboration of the testimony of an accomplice to sustain a conviction. This may be done by circumstantial as well as by direct evidence.
                        DECIDED JANUARY 12, 1943.
Onnie Mercer, Albert Jones alias Boy Cotton, and Buck Lanier, were indicted for hog stealing. Mercer was separately tried and *Page 741 
convicted. A motion for new trial was overruled, and he excepted. It appears that Cotton, who at the time of the alleged theft was employed by the defendant, entered a plea of guilty. After the owner missed the hog he located it in a pen at the home of the father of Buck Lanier. Lanier contended that he had purchased the hog from Cotton. The owner left the hog in the pen, went to Metter, and discussed the situation with the solicitor-general and a county policeman, with a view to recovering his hog. When he returned from Metter to the pen the hog was not there. The owner, together with Ellis, an officer, proceeded to the home of the defendant, where they found him and Cotton. Cotton was arrested.
Cotton, as a witness for the State, testified that the hog was taken by himself and the defendant; that the witness sold the hog at the direction of the defendant to Lanier and divided the money with the defendant; that he carried the hog from defendant's place to Lanier's place in a wagon drawn by a mule, both owned by the defendant. Ellis, testifying for the State, stated that after the hog was missing from the pen the witness went to the defendant and inquired of him as to who had moved the hog from the pen; that the defendant denied any knowledge of the hog; that on further investigation the witness again discussed the matter with the defendant, who admitted moving the hog from the pen and returning it to the range near the house of the owner; that the defendant explained his conduct to Ellis by stating that he thought if he returned the hog to its range it would go home and that would be the last of it. Another witness for the State testified that he went to defendant's house on the day the hog was removed from the pen; that witness and another person got in defendant's truck and went to the home of Lanier, where the hog was confined in the pen, and that defendant and Lanier had a conversation; that they then went back of Lanier's house and defendant returned with a hog which was put in a truck and afterwards released. When the hog returned home part of its ear was cut off. There was other testimony to the effect that Cotton carried the hog to Lanier's and sold it, using the defendant's conveyance.
The defendant contended, that he knew nothing about Cotton selling the hog; that on the day he obtained the hog from the pen he coincidently passed the home of Lanier, who waved him down and requested that defendant move the hog because Cotton had *Page 742 
stolen it and sold it to Lanier. Defendant contended that he was innocent throughout the transaction and was conscious of no wrongdoing; that the reason he did not return the hog to the owner was because there had been difficulty between him and the owner by reason of the hogs of the owner molesting the crops of defendant.
The sole contention of the defendant is that the evidence submitted by the State did not sufficiently corroborate the testimony of the accomplice. The most satisfactory answer to this contention is the evidence itself. Hence we have set it forth somewhat in detail. While it is true that the larger portion of the evidence on this feature went to the conduct of the defendant after the alleged crime was consummated, yet this testimony, taken in connection with the circumstances proved independently of the testimony of the accomplice, we are constrained to hold, was sufficient corroboration. It will be observed that the evidence shows that the hog was hauled away from a point near the home of the defendant, in defendant's wagon, by Cotton, who was employed by defendant. It was further shown that after the arrest of the accomplice the defendant, with his truck, removed the hog from the pen, released it on the range, and denied to the officer any knowledge of the hog. Then, afterwards, when entrapped in this false statement, he admitted returning the hog, contending that his conduct throughout was for the purpose of shielding Cotton. When an officer, in the discharge of his duty of running down a thief, encounters an honest man, he gets the truth as his informant has it. If one thus approached by an officer is more in favor of protecting the thief than in upholding the law of his country as a good citizen, and throws before the officer a false screen which he afterwards admits is false, he can thereafter expect very little favorable consideration to be given any different reason he may give to extricate himself from the meshes of a criminal net which, by his own admitted false statement, he helped to weave around himself. No doubt the jury took all this into consideration and, as was their right, discredited his statement made on his trial. The judge approved their view by denying the motion for new trial.
The court charged fully the principles of law with reference to *Page 743 
circumstantial evidence, and evidence necessary to corroborate the testimony of an accomplice. The evidence was sufficient to sustain the verdict. The court did not err in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and MacIntyre, J., concur.